Citation Nr: 1124129	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  04-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to recognition of the Veteran's son, K. L. L., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2007, the Board remanded the case for examination of the Veteran's son.  However, the Veteran refused examination of his son.  In April 2009, the Board remanded the case for Social Security Administration (SSA) records and a medical opinion.  The SSA records were obtained and reviewed and a medical opinion was obtained.  Since VA has done as much as it can, without the further cooperation of the Veteran and his son, the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran's son, K. L. L. was born in February 1975 and attained the age of 18 in February 1993.  

2.  It has not been shown that the Veteran's son, K. L. L., became permanently incapable of self-support prior to attaining the age of 18.


CONCLUSION OF LAW

The Veteran's son, K. L. L., was not permanently incapable of self-support prior to attaining the age of 18, and is not recognized as the "helpless child" of the Veteran. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.356 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in March 2003 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in September 2003.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The relevant Social Security Administration (SSA) records have been obtained.  VA medical opinions have been obtained.  A medical examination and hearing have been offered to the appellant.  He has specifically refused to have his son examined.  

The United States Court of Appeals for Veterans Claims (Court) has noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Board acknowledges that a VA examination is unnecessary to decide the claim for VA benefits on the basis of permanent incapacity for self-support prior to attaining 18 years of age because such an examination would not provide any more information than is already associated with the claims file.  In this regard, the Board notes that K. L. L. is currently well over 18 years old, and a current examination would not be relevant to the issue of whether he was incapable of self-support at the age of 18.  Therefore, a VA examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2010).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not considered controlling.  Principal factors for consideration are:  

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involve no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Dobson, 4 Vet. App. at 445.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.  

Discussion

As a military dependent, the Veteran's son was seen at service department facilities from time to time in his early years.  A January 1982 note reflects a request to refill Ritalin.  In June 1982, at age 7, it was reported that the son's behavior had become very hyper in the last month.  He was talking all the time, out of control, impulsive and had poor concentration.  Ritalin had little impact.  Hyperactivity was diagnosed and a change in medication was recommended.  In September 1983, it was noted that the son was age 8.  He had an attention deficit disorder with hyperactivity and was on medication.  However his mother reported marked improvement in his ability to pay attention and reported that his progress in school was excellent.  He was also on medication for his seizures.  Clinical notes from July 1984 reflect a seizure disorder and problems learning.  An electroencephalogram (EEG) was positive for temporal lobe activity consistent with psychomotor seizures.  In addition to a seizure disorder, a severe attention deficit disorder (ADD) was diagnosed.  

A consultation report shows psychological testing and interviews of K. L. L., at age 9, between July 1984 and September 1984.  Testing put him in the slower learner range.  The following records show continuing treatment for seizures and ADD, as well as acute diseases and injuries.  An August 1989 seizure required emergency hospitalization.  The last note in the service department records is dated in September 1993.  It shows the Veteran's son was age 18.  He had ADD and had to change schools due to his inability to concentrate in class.  He remained at home with his family and would require constant monitoring due to ADD and intellectual capacity.  The service department records do not reflect an evaluation of his capacity for self support at age 18.  

The record includes clinical notes from J. E. D., M.D., covering the period from September 1998 to December 2001.  Seizures were reported several times during that period.  K. L. L. was on seizure medication and the use of the medication was supervised by his mother or father.  A note dated in September 1999 discusses medication for the attention deficit disorder.  The doctor noted that he was not sure of the diagnosis and it was suggested that he see a psychiatrist for an additional diagnosis.  Some notes discuss sleeping late, which would not be compatible with work.   However, none of the records or letters actually say that he could not work.  

In August 2009, a VA physician reviewed the records and provided a medical opinion.  It was noted that the Veteran's son had febrile seizures at age 12 months and continued to have seizures thereafter.  Neurological testing in September 1984 showed significant and fundamental disturbances in reasoning and judgment, which were pervasive, across aptitude and ability performances.  Diagnoses were attention deficit disorder with hyperactivity and specific developmental disorder.  An electroencephalogram (EEG) in August 1985 disclosed findings commonly seen in patients with primary generalized epilepsy.  A March 1988 note indicated the son had been seizure free for 3 years until that time when he had a partial seizure and secondary generalization.  It was also noted that he was in a 6th grade special education class.  Further records indicated that he had a generalized tonic-clonic seizure about every 3 to 5 months over the next 1 to 2 years.  A private physician's note from August 1993 shows the son's last seizure was a year earlier.  In September 1993, it was noted that he had to change schools due to his inability to concentrate in class.  He would remain at home with his family and would require constant monitoring due to ADD and his intellectual capacity.  After a thorough review of the available medical records, the VA physician expressed the opinion that it was less likely than not that the seizure disorder/epilepsy or other physical disorder rendered him incapable of self support prior to his 18th birthday in February 1993.  However, there was a strong indication that the ADD and intellectual capacity might have rendered him incapable of self support.  Review by a psychologist was recommended.  

A VA psychologist reviewed the record in August 2009.  It was noted that the last comprehensive neuropsychological review was in 1984 at age 9.  The psychologist explained that there was a significant change in development and level of functioning between age 9 years and 18 years old.  Therefore, no conclusion could be made based on the records alone.  

The SSA records were subsequently received in April 2010.  They included the service department medical records from the childhood of the Veteran's son and SSA evaluations.  

In a report dated in January 1993, a school learning disability specialist wrote that the Veteran's son was easily distracted, slow to understand concepts, and often sought teacher attention.  He was about on grade level for reading, but his written expression was extremely low.  

In August 1993, a learning disabilities teacher wrote that the son had disabilities for history and English.  He had a learning disability placement because of severe reading and written expression deficits and low adaptation behavior scores.  He had immature motor skills.  He was often teased because of inappropriate social behavior (low social skills).  His seizures were controlled with his present medication.  He sought attention from adults and peers by excessively discussing his seizure disorder.  He did not interact easily with students outside the special classroom.  He had few school friends and did not participate in school extra curricular activities.  

In September 1993, the Veteran and his wife brought their son to a psychologist for evaluation.  He was 18 years old.  It was noted that he did not drive yet but had a learner's permit.  He said he was sore and tired.  He explained that his father was a security guard and he went out with him nightly.  He stated that he was seeking SSA disability benefits because of a learning disability.  He could not describe his condition.  He was unemployed but considered himself able to work.  He did odd jobs such as yard work and clean-up when available.  He planned to eventually get a job and get married.  He had friends whom he enjoyed visiting and had not started dating.  In terms of daily activities, he helped with household chores and did odd jobs about twice a week.  Materials from 1990 placed him within the borderline range of capabilities.  He could not name the state governor, but could name the president of the United States.  He knew the date and who and where he was.  Testing placed him within the borderline range of intellectual functioning.  During testing, he maintained adequate attention and concentration.  He appeared to put forth his best efforts and results were considered valid.  The psychologist concluded that the son fell within the borderline range of current intellectual functioning.  He was not able to handle his own finances responsibly.  This was illustrated by his inability to give the product of 6 times 25 cents.  It was noted that he had never been formally employed but assisted his father and had a desire to work.  He appeared to have the ability to follow instructions and get along with others.  Thus he seemed to have the resources for making adequate personal, social, and occupational adjustments.  A psychological diagnosis was not warranted.  

In January 1994, a private physician, D. W. C., D.O., wrote that K. L. L. had multiple medical problems.  He had been diagnosed with a mixed seizure disorder and ADD.  His ADD was severe in nature and required constant supervision and monitoring.  It was the physician's opinion that K. L. L. would never be able to maintain any type of gainful employment.  

In August 1995, a rehabilitation counselor, J. M. D., Ed.D., responded to questions from a SSA Administrative Law Judge.  It was the counselor's opinion that K. L. L. could access entry level non-assembly jobs at the sedentary, light and medium physical demand levels.  It was noted that he scored well on a test that indicated an ability to comprehend and size up a total social situation.  Such individuals were capable of social comprehension and anticipation of consequences.  Those attributes would allow an individual to access unskilled work.  Unskilled work was considered non-stressful since it did not require public contact, responsibility for others, money or things.  Also unskilled work did not require making life or death decisions or using deadly force.  Several unskilled entry level jobs were suggested to be available locally and nationwide.  The counselor did note that if a worker was continually disruptive in the workplace that type of behavior would eliminate work.  

In June 2009, the RO was contacted by the Veteran who stated that he was withdrawing his appeal for helpless child benefits.  He stated that his son was out of the house and no longer dependent on him.  In July 2009, a VA RO acknowledged the Veteran's contact and his wish to cancel his appeal.  He was told that a withdrawal had to be in writing and was provided a form to withdraw his appeal.  No written withdrawal was received.  

The VA physician who provided an opinion in August 2009 reviewed the additional records and provided another opinion in August 2010.  It was noted that the Veteran's son was evaluated by SSA in 1993 and found to fall within the borderline range of intellectual functioning at that time.  He was not able to handle his own finances responsibly.  Approximately 2 years later, his intellectual functioning was reviewed by Dr. J. D. and he was determined to be capable of accessing entry level, non-assembly jobs at the sedentary, light and medium physical demand levels.  He was determined to have the ability to access unskilled work.  Therefore, it appeared that he had the capability from the intellectual standpoint to access some types of work.  It was noted that the records did not change the doctor's opinion that the seizure disorder/epilepsy nor any physical medical disorder would render him permanently incapable of self support at the time of his 18th birthday.  It was noted that the SSA records might change the opinion of the psychologist and further review by the psychologist was recommended.  The VA physician concluded that review of the records did not allow a statement of what the employment limitations at age 18 or currently were without resorting to speculation.  That was due to the lack of information available in the record.  

The VA psychologist who reviewed the record in August 2009 reviewed it again, with the SSA records in November 2010.  She noted that the SSA psychological report was completed at age 18 and indicated the Veteran's son's intellectual functioning was in the borderline range.  He had significant limitations in his ability to read, write, and do simple calculations.  The report suggested that he was not capable of handling his finances; although, he was capable of following simple instructions and doing odd jobs at the time of examination.  Two years later, Dr. J. D. reviewed the intellectual functioning and concluded that he was capable of accessing entry level, non-assembly jobs, at sedentary, light and medium physical demand levels.  Based on review of the records, including those from SSA, it was less likely than not that K. L. L.'s ADHD (attention deficit hyperactivity disorder) rendered him permanently incapable of self support at the time of his 18th birthday.  The psychologist referenced high school records and concluded that while the son was less likely than not to be permanently incapable of working at age 18, it was more likely than not that he did have serious employment limitations.  

Conclusion

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Therefore, the Veteran's June 2009 telephone contact does not operate to withdraw his appeal.  VA may take action affecting entitlement based on oral information provide by a beneficiary under certain circumstances.  38 C.F.R. § 3.217(b).  However, the file in this case does not show that the requirements of the regulation are met.  Therefore, the Board must address the question as to whether the Veteran's son, K. L. L., was permanently incapable of self-support prior to age 18.   

The claim is supported by statements of his mother and father, but these statements are little more than their lay opinion and a restatement of the claim.  They do not provide convincing detail or adequately explain why K. L. L. would permanently be incapable of supporting himself.  Similarly, the opinion of private physician, Dr. D. W. C. is sketchy referring to multiple medical problems, primarily the mixed seizure disorder and ADD.  The doctor felt that K. L. L. had ADD that was severe in nature and required constant supervision and monitoring.  Why K. L. L. would require constant supervision and monitoring was not clear, so the physician's opinion that K. L. L. would never be able to maintain any type of gainful employment is not persuasive.  

On the other hand, the SSA did extensive testing and evidentiary development at age 18.  The results of those evaluations are very detailed and show that they were thoroughly and carefully done, as set forth in detail above.  Consequently, these reports are persuasive.  They show that K. L. L. had borderline intellectual functioning.  While that would restrict his job opportunities, he could do unskilled work.  Thus, he was capable of self support at age 18.   

In August 1995, a rehabilitation counselor acknowledged that if a worker was continually disruptive in the workplace that type of behavior would eliminate work.  That s not applicable in this case, as there is no evidence of significant behavioral problems at age 18.  

Although K. L. L.'s parents may feel that he is a helpless child and their family physician may agree, the extensive findings by SSA and VA counselors, psychologists, and physicians provide the preponderance of evidence in this case.  That evidence clearly establishes that the Veteran's son was capable of unskilled work and had the capacity for self-support at age 18.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Recognition of the Veteran's son, K. L. L., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


